Townsend, C. J,
The appellees insist the judgment below should be affirmed for the reason that rule 10 of this court has not been complied with, in that the appellant has filed with her brief no specifications of error. This omission seems to have been cured, for we find with the brief of appellant the following specifications of error: “First. The trial court erred in allowing the defendants Adair, Mayfield, and Dickey to be made party defendants in this cause over the objection of the plaintiff, because said parties had no interest whatevér in the cause of action except such as they had unlawfully usurped from the receiver and the plaintiff. Second. The trial court erred in sustaining the motion to discharge the receiver upon the showing made in the agreed statement of facts. ” From the facts disclosed by this record, we are at a loss to understand how the court below arrived at its conclusion as shown by its judgment. The' suit was originally filed on December 17, 1892, under the provisions of the act of May 2, 1890, and final judgment was rendered on January 17, 1896, and as a part of said judgment the amount of the recovery was declared to be a first lien upon the property of the defendant Edgerton, and John Shufeldt was appointed receiver by the same judgment. The said receiver was in possession, leasing out the property under the order and direction of the court, when, as it appears, on or about March 28 or 29, 1899, one Samuel Adair “took up about 720 acres of said improvement,” and shortly after-wards transferred a part of it to defendant Mayfield, who transferred a part of his to defendant Dickey. The receiver, in a special report filed October 19, 1899, informed the court of the action of these trespassers, and asked the aid of the court to remove them. The court, instead of protecting the possession of its receiver, discharged these trespassers from custody, in the proceedings first taken to pun*711.isb. them for contempt, and then, over the objection of appellant, allowed them to be made parties to the suit, when the record fails to disclose any interest whatever on the part of these trespassers in the original controversy, and the only pretense being that they were hunting for some land, claiming to be Cherokee citizens, and found it convenient to seize the land in the custody of the court through its receiver. That the court should allow such trespassers to become parties in a suit where they were entire strangers, and at their request discharge its receiver and leave them in possession of the land, which they had taken by force from the possession of the court’s receiver, is, we must confess, a matter of some astonishment. As a method of procedure for a court of equity, it is anomalous, tó say the least, as it is undoubtedly a travesty upon justice. The defendants seek to justify the order discharging the receiver because defendant Edgerton had married a citizen of the United States in February, 1895, although recognized as a citizen of the Cherokee Nation by adoption when the suit was filed, and they quote the Cherokee statutes upon that subject, and upon the effect of his removal to Kansas. These statutes cannot be enforced in the United States courts, since the act of June 28, 1898, became a law. See Section 26: “That on and after the passage of this act the laws of the various tribes or nations of Indians shall not be enforced at law or in equity by the courts of the United States in the Indian Territory.” Section 26, Act June 28, 1898, (55th Cong. 2d Sess.). It appears from the agreed statement of facts “that the plaintiff herein furnished R. C. Edgerton and his first wife the money with which he made and purchased the said farm and improvements.” Still, this is of no consequence to these trespassers, who are in pursuit of land for allotment. The case is reversed and remanded, with directions to reinstate the receiver, and proceed with the collection of said judgment as the court shall deem proper.
Gill, Clayton, and Raymond, JJ., concur.